ALLOWANCE
Allowable Subject Matter
Claims 21-42 are allowed.
The claims as amended overcome the prior rejection(s) mailed on 11/05/2020.
The following is an examiner’s statement of reasons for allowance:
As the closest reference for claim 21, VERARD (as applied in the office action mailed 7/30/2020) discloses a system for instrument evaluation based on identification methods.
However, VERARD fails to show:
allow or stop operation of a selected system used in performing the procedure based at least on the recalled instrument specific identity of the instrument.
Similarly, for claims 32 and 35 the reasons for allowance are based on the amended limitations on the last lines.
These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/10/2021